Citation Nr: 1633394	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-28 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to chapter 33 VA education benefits (the post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to December 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Atlanta, Georgia.  A transcript of the proceeding has been associated with the claims file.

In September 2015, the Board remanded the appeal for further development.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Eligibility for chapter 33 educational assistance is generally predicated on certain active duty service after September 10, 2001 with an honorable discharge. However, VA regulations provide exceptions to the honorable discharge requirement, including but not limited to a discharge under other than dishonorable conditions due to physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 C.F.R. § 21.9520(a) (2015); see also 38 U.S.C.A. § 3311(c) (West 2014).

By way of background, the Veteran served on active duty from April 2003 to December 2005.  Her DD Form 214 reflects she received a general, under honorable conditions discharge, and that the reason for her discharge was "misconduct (drug use)."  She appeals the denial of entitlement to chapter 33 VA education benefits (the post-9/11 GI Bill) due to the character of her discharge.

Personnel records associated with the claims file and relating to a PTSD claim show that the Veteran received a general, under honorable conditions discharge after a summary court martial conviction in June 2004 for, among other things, drug use (ecstasy).

The Veteran applied for an upgrade or change in the character of her discharge, which was denied in January 2014 by the Army Discharge Review Board (ADRB).  In September 2014, the Veteran again applied for a review of the character of her discharge.  Subsequently, a September 2014 letter from the Army Review Boards Agency notified the Veteran that action on her application could not be taken because the ADRB already heard her case, and because the ADRB does not hear requests for reconsideration.  However, the notice letter went on to explain that the Veteran may re-apply to the ADRB by requesting a personal appearance before the ADRB if she never had a prior hearing; or, that she may apply to the Army Board for Correction of Military Records.

At the July 2015 Board hearing, the Veteran indicated that she had a proceeding pending with the ADRB.  Accordingly, in September 2015, the Board, observing that the outcome of that proceeding could affect the disposition of this case, remanded the appeal in order to obtain all of her more recent ADRB proceeding records and any records relating to any application to the Army Board for Correction of Military Records.

In addition, the Board observed that in September 2014 the Veteran filed a claim for service connection for drug use as secondary to her service-connected PTSD, noting that 38 C.F.R. § 21.9520  provides an exception to the honorable discharge requirement for chapter 33 education benefits eligibility for discharges under other than dishonorable conditions due to service-connected disability.  (Although service connection is generally precluded for drug abuse, it may be service connected as secondary to a service-connected disability).  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.301(a), (c) (3) (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).)  

Most recently, a February 2016 supplemental statement of the case indicates that after the September 2015 Board remand, the RO associated with the claims file a copy of the July 2015 Travel Board hearing, obtained "documentation" of the ADRB's January 2014 denial of the Veteran's request for an upgraded discharge, and received a "copy of DD Form 293, Application for the Review of Discharge From the Armed Forces of the United States, along with letter from Department of the Army returning DD From 293 to claimant without taking any further action due to the Army Discharge Review Board's disallowance of claimant's request for upgrade."

The Board has reviewed both the Virtual VA and VBMS electronic claims files, as well as the paper claims file.  With the exception of an October 2015 email from the Department of Defense, which only states, "No proof of upgraded discharge as of 20151002," there is no indication that any of the prior remand directives have been attempted.  Stegall v. West, 11 Vet. App. 268 (1998).  With the exception of the October 2015 email, all of the documents cited in the February 2016 supplemental statement of the case were already of record at the time of the September 2015 Board remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the Veteran's records from the ADRB relating to her applications for a review or change of the character of her discharge, including any hearing transcript and decision(s).

2.  Ask the Veteran if she applied to the Army Board for Correction of Military Records, and if so, associate those outstanding records with the claims file.
 
3. After the above development has been completed, and after considering whether the appellant was discharged or released from service for a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from misconduct (i.e., the appellant asserts that drug abuse is secondary to her service-connected PTSD), readjudicate the claim for chapter 33 education benefits.  If the claim remains denied, the Veteran should be provided a supplemental statement of the case.  After the Veteran has been given the applicable time to submit additional argument, the appeal should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

